Stolz, Judge.
The judgment of the Court of Appeals in Divisions 3, 5 and 10 in the above-captioned case, 133 Ga. App. 262 (211 SE2d 135), having been modified by the Supreme Court in Westview Cemetery, Inc. v. Blanchard, 234 Ga. 540, but otherwise affirmed, the judgment of the Supreme Court is made the judgment of this court. The case is remanded to the Superior Court of Fulton County for new trial.

Judgment affirmed.


Bell, C. J., Pannell, P. J., Deen, P. J., Quillian, Evans, Clark, Webb and Marshall, JJ., concur.